Citation Nr: 1729626	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

3.  Entitlement to service connection for peripheral neuropathy, upper and lower extremities, bilaterally.

4.  Entitlement to service connection for diabetes mellitus type 2.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for hypertension, claimed as high blood pressure.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1969 to May 1970.  He served in Vietnam from December 1969 to February 1970 and received the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The February 2011 rating decision denied service connection for PTSD and peripheral neuropathy of the upper and lower extremities, bilaterally.  The Veteran appealed via a February 2012 notice of disagreement.  In his May 2013 substantive appeal (for the issues of service connection for PTSD and peripheral neuropathy), the Veteran requested a hearing at the RO level.  A DRO hearing was scheduled for August 2013, but the Veteran withdrew his DRO hearing request in August 2013.  In light of this, the Board finds no pending hearing request.

The September 2012 rating decision denied service connection for diabetes mellitus type 2, bilateral hearing loss, high blood pressure, and major depressive disorder, and entitlement to a TDIU.

Although adjudicated separately, the Board has consolidated the issues of service connection for PTSD and major depressive disorder into a single issue of service connection for an acquired psychiatric disorder that encompasses both claims. 

The issues of service connection for an acquired psychiatric disorder, diabetes mellitus type 2, bilateral hearing loss, and hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1971 rating decision denied service connection for anxiety neurosis, chronic; the Veteran did not appeal; and VA did not receive any additional evidence with one year of the decision.

2.  Since the last final denial in October 1971, new and material evidence related to an acquired psychiatric disorder has been received.

3.  The evidence supports a finding that the Veteran's peripheral neuropathy of the upper and lower extremities, bilaterally, is related to herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The October 1971 denial of service connection for anxiety neurosis, chronic, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2016).

2.  New and material evidence has been received to reopen the previously denied claim for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

The RO initially denied service connection for a nervous condition in an October 1971 rating decision, which found that the available service records show no abnormality and Veteran's diagnosed chronic anxiety neurosis (reported in September 1970 and upon March 1971 VA examination) was not incurred in service.  The Veteran did not appeal this decision and no new evidence was received within one year of the decision.  As such, the October 1971 rating decision became final.

In September 2010, the Veteran raised the issue of service connection for PTSD.  In January 2011, he underwent a VA examination for his PTSD.  The examiner stated that the Veteran did not have an Axis I mental disorder.  VA treatment records, however, show treatment for depression beginning in July 2011.  See, e.g., February 2012 VA psychiatric treatment record (providing an Axis I diagnosis of major depressive disorder, mild recurrent without psychotic features).  Thereafter, in January 2012, the Veteran indicated that his PTSD was combat-related.  Then, in February 2012, he raised the issue of service connection for a nervous disorder.  

Since the last final denial, VA has received new and material evidence.  Significantly, the Veteran has asserted that his current mental health disability is related to trauma in service.  As noted above, the Veteran's DD Form 214 reflects that he received the Combat Infantry Badge.  This evidence relates to a previously unestablished element of the previously denied claim (namely, the nexus element) and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Additionally, the Board finds VA's duty to provide an examination has been triggered.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Service Connection for Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy, as due to herbicide exposure in service.  See September 2010 statement.  A September 2012 VA examination shows a diagnosis of peripheral neuropathy in all extremities, based on December 2011 electrodiagnostic testing.  See records provided by the Social Security Administration (SSA), received July 21, 2014, at 104-105.

The Veteran served in the Republic of Vietnam from December 1969 to February 1970 and is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The list of diseases that are deemed associated with herbicide exposure includes early-onset peripheral neuropathy.  However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii). 

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 173, 54763 (Sept. 6, 2013).  The amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, the revised provisions did not change the requirement that peripheral neuropathy must have become manifest to a compensable degree within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.  

Here, there is no argument or indication that the Veteran's peripheral neuropathy manifested to a compensable degree within one year after his service in Vietnam.  Therefore, he does not qualify for presumptive service connection.

The United Stated Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  

In this case, the September 2012 VA examiner opined that the claimed peripheral neuropathy of the upper and lower extremities is at least as likely as not related to herbicide exposure during service in Vietnam.  The VA examiner stated that there is clinical and electrodiagnostic evidence of peripheral neuropathy in all extremities and the etiology "can be related exposure to Agent Orange and/or other herbicides during active military service" in Vietnam.  

Based on the above, and resolving any doubt in favor of the Veteran, the Board finds that service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, is warranted.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disorder is granted.

Service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, is granted.


REMAND

Treatment and Military Records

At the outset, the Board notes that additional, potentially relevant VA treatment records need to be obtained.  VA treatment records were last associated with the claims file in April 2013 (in Virtual VA).  In addition, there is some indication that pre-April 2013 treatment records are missing from the claims file.  In this regard, the Board notes that records provided by the Social Security Administration include VA treatment records not found in the available sets of VA treatment records.  See December 2011 VA note, in SSA records, received July 21, 2014, at 104-105.

There is also some indication that the Veteran has received treatment outside of the VA system.  A December 2010 VA treatment note reflects that the Veteran was receiving non-VA treatment for his hypertension from Dr. H.F.  See CAPRI records, received September 7, 2012, at 3 (in Virtual VA).  The record also shows that the Veteran saw a private psychiatrist (Dr. E.O.C) from January 2012 to April 2012.  See April 2012 psychiatric examination report from Dr. E.O.C, in SSA records, received July 21, 2014, at 93.  On remand, VA should ask the Veteran to identify and authorize the release of any relevant private treatment records.

The Board also notes that the Veteran's service treatment records do not include a separation examination and report of medical history.  A March 1971 VA examination indicates that the Veteran received a hardship discharge after the sudden death of his father.  On remand, VA should obtain the Veteran's military personnel records, as they are potentially relevant.  It should also verify that all service treatment records have been obtained and associated with the claims file.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD and a nervous disorder.  See statements from September 2010 and February 2012.  In January 2011, he underwent a VA examination for his PTSD.  The examiner indicated that the Veteran did not meet the DSM-IV stressor criterion or the DSM-IV criteria for a diagnosis of PTSD.  He further stated that the Veteran did not have an Axis I mental disorder.  Subsequent VA treatment records, however, show treatment for depression beginning in July 2011.  These records show a current diagnosis of major depressive disorder.  See VA note from July 7, 2011, in CAPRI records, received September 7, 2012, at 13 (in Virtual VA).  These records also suggest that the Veteran received psychiatric treatment at some point prior to July 2011.  Id.; see also October 2012 addendum to an April 2012 VA note, in CAPRI records, received April 19, 2013, at 48 (in Virtual VA).

The Board finds that a new VA examination is warranted.  VA has not obtained a medical opinion as to whether the Veteran's diagnosed major depressive disorder was incurred or is otherwise related to service.  In addition, the January 2011 VA examination does not show adequate consideration of the Veteran's medical history, especially a March 1971 VA examination showing a diagnosis of chronic anxiety neurosis and the indications that the Veteran received psychiatric treatment prior to July 2011.  Similarly, the examination report does not show adequate consideration of the Veteran's assertion that his mental health disability is related to his combat service.  The Board notes that Veteran's military occupational specialty was infantry indirect fire crewman and that he received the Combat Infantryman Badge.

Other Issues

The Board will defer adjudication of all remaining issues until after all development efforts have been completed, to include obtaining potentially relevant service records and establishing initial ratings for the now service-connected peripheral neuropathy of the upper and lower extremities, bilaterally.

Accordingly, the case is REMANDED for the following actions:

1.  Translate any needed documents to English, to include the psychiatric evaluation (contained in an SSA document).

2.  Obtain any outstanding VA treatment records, to include any records mental health treatment prior to July 2011, to include prior to the rating period.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  Ask the Veteran to identify, and authorize the release of, any outstanding medical records related to his claimed disabilities.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

4.  Obtain the Veteran's military personnel records.  In addition, verify that all available service treatment records have been obtained and associated with the claims file.

5.  After completing #1-#4, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed mental health disability.  The examiner should review the claims file to become familiar with the pertinent medical history of the Veteran.  

The examiner should respond to the following:

(a)  Identify any current mental disability.  Please note that VA treatment records show current treatment for major depressive disorder.  Please also consider whether the Veteran has PTSD due to combat-related trauma.

(b)  Is any current mental health disability, to include the currently diagnosed major depressive disorder, as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's assertion that his PTSD is combat-related.  Try to ascertain the Veteran's psychiatric treatment history, as there are some indications that he received treatment prior to July 2011.  See VA note from July 2011 and October 2012 addendum to April 2012 VA note.  Please also note that a March 1971 VA examination shows a diagnosis of chronic anxiety neurosis.  The examination report also indicates that the Veteran was given a hardship discharge after the sudden death of his father. 

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

6.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


